

140 Kendrick Street
Needham, MA
(the “Property”)


THIRD AMENDMENT TO LEASE


Execution Date:  October 27, 2010


LANDLORD:
Boston Properties Limited Partnership, a Delaware limited partnership
   
TENANT:
Parametric Technology Corporation,
a Massachusetts corporation
   
ORIGINAL LEASE EXECUTION
DATE:
December 14, 1999
   
PROPERTY:
The land in Needham, Massachusetts located on Kendrick Street, as more
particularly described on Exhibit A-1 and shown on Exhibit A-2, each attached to
the Lease, together with all improvements constructed thereon, including three
buildings, known as “Building A”, “Building B” and “Building C” (collectively,
the “Buildings”), the Garage, and surface parking areas.
   
SURRENDERED
PREMISES:
Areas containing approximately 60,332 rentable square feet, in the aggregate,
located on the third (3rd) floor of Building C (“Surrendered Tenanted
Premises”), and elsewhere in Buildings A, B, and C (“Surrendered Common
Spaces”), all as shown on Exhibit A attached hereto and incorporated herein
   
REMAINING
PREMISES:
Approximately 320,655 rentable square feet consisting of 89,758 rentable square
feet in Building A, 122,797 rentable square feet in Building B, and 108,100
rentable square feet in Building C, as shown on Exhibit A attached hereto and
incorporated herein
   
ORIGINAL LEASE
EXPIRATION DATE:
November 30, 2012




 
1

--------------------------------------------------------------------------------

 




   
EXTENDED
EXPIRATION DATE:
November 30, 2022
   
PREVIOUS
LEASE
AMENDMENTS:
Letter agreement dated April 25, 2000
Second Amendment to Lease dated June __, 2001



WHEREAS, Tenant desires (i) to surrender to Landlord the Surrendered Premises,
and (ii) extend the Term of the Lease with respect to the Remaining Premises for
a period of ten (10) years;


WHEREAS, in order to accommodate Tenant’s desire to surrender the Surrendered
Premises, Landlord must make certain base building improvements and other
changes to the Property to enable Landlord to make Building C a multi-tenanted
building and to create certain common areas on the Property; and


WHEREAS, Landlord is willing to accept such surrender, make certain
modifications to the Buildings, create certain common areas, and extend the
Lease Term upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree that the above-referenced Lease (as previously amended, the
“Lease”) is hereby further amended as follows (the parties hereby agreeing that
any capitalized term, as used in this Amendment, shall have the same meaning as
set forth in the Lease, except to the extent inconsistent with the provisions of
this Amendment):


1.           TERMINATION OF LEASE IN RESPECT OF SURRENDERED PREMISES


Subject to Tenant’s right to lease all or any portion of the Surrendered
Premises, as set forth in Section 9 below, the Term of the Lease with respect to
the Surrendered Premises shall terminate as of November 30, 2012 (“Effective
Reduction Date”).


B.           On or before the Effective Reduction Date with respect to the
Surrendered Premises, Tenant shall vacate and surrender the Surrendered Premises
to Landlord in the condition in which the Surrendered Premises are in as of the
Execution Date of this Third Amendment, reasonable wear and tear, and damage by
fire or other casualty and condemnation, excepted, free and clear of all tenants
or other occupants and broom-clean, with all furniture and personal property,
cabling and Tenant’s security system with respect to the Surrendered Premise
removed therefrom.  Tenant shall have no obligation to remove any alterations or
leasehold improvements which exist in the Surrendered Premises as of the
Execution Date of this Third Amendment.

 
2

--------------------------------------------------------------------------------

 



C.           Tenant shall have the right to retain the security cameras (“Common
Cameras”) presently located in the Surrendered Common Spaces and in other common
areas on the Property, provided that Landlord shall have the right to connect to
the feeds from such Common Cameras to use such information for security purposes
for the Property.  Tenant shall maintain in good condition and, if necessary,
replace, such Common Cameras throughout the term of the Lease, Landlord hereby
agreeing, however, that Tenant’s operation and maintenance of such Common
Cameras is solely for the benefit of Tenant and its employees and Tenant shall
have no liability or obligation to Landlord based upon its operation or
maintenance of such Common Cameras.  Landlord shall have the right to install
additional security areas for the Surrendered Common Spaces and for the other
common areas of the Property, provided however, that Tenant shall have the
right, at any time, upon ten (10) days prior written notice to Landlord, to
abandon the Common Cameras and to terminate Tenant’s obligation to maintain the
Common Camera.  If Tenant exercises such right, then, at Landlord’s written
election, either: (i) Landlord shall have the right to use such Common Cameras
in any manner which Landlord deems fit, or (ii) Landlord shall have the right to
require Tenant, at Tenant’s cost to remove the Common Cameras within five (5)
business days after Tenant receives written notice of such election from
Landlord.


D.           As of the Effective Reduction Date:


(1)           The term “Premises”, as defined in the Lease, shall be deemed to
mean the entirety of the interior of Buildings A, B, and C, excluding only the
Surrendered Premises, as shown on Exhibit A attached hereto  (the parties hereby
agreeing that, from and after the Effective Reduction Date, the Remaining
Premises shall constitute the “Premises”), and


(2)           The remainder of the Property other than the Premises and the
Surrendered Tenanted Premises, shall be considered to be Common Areas, and the
“Common Areas” will include, in addition to the Surrendered Common Spaces: (i)
the roof and exterior of each Building, (ii) all areas located on the Property
which are located outside of each Building, and (iii) the pipes, ducts,
conduits, wires and appurtenant meters and equipment serving the Premises in
common with others.


2.           RENT CREDIT


Subject to the provisions of this Section 2, Tenant shall be entitled to a rent
credit in the amount of Three Million Two Hundred Six Thousand Five Hundred
Fifty and 00/100 Dollars ($3,206,550.00) (“Rent Credit”), to be applied against
the Annual Fixed Rent payable by Tenant under the Lease for the period
commencing as of the monthly payment of Annual Fixed Rent due on the first of
the calendar month next following the Execution Date of this Third Amendment and
ending on November 30, 2012 (the “Rent Credit Term”).  Such Rent Credit shall be
applied in equal monthly amounts to the Annual Fixed Rent over the Rent Credit
Term.

 
3

--------------------------------------------------------------------------------

 

3.           LANDLORD’S BASE BUILDING WORK


A.           Landlord, at Landlord’s cost, shall perform the work (“Landlord’s
Base Building Work”) described in Exhibit B.  All such work shall be performed
in a good and workmanlike manner, in a manner similar to and consistent with the
Building standard improvements for the Property, and shall, at the time of
Substantial Completion of such work, be in accordance with all Legal
Requirements, including, without limitation, the Americans with Disabilities
Act, and Insurance Requirements.  Landlord shall be responsible, at Landlord’s
sole cost and expense, for obtaining any and all permits and approvals required
for the performance of Landlord’s Base Building Work.


B.           Tenant acknowledges that Landlord’s Base Building Work will be
performed during Tenant’s occupancy of the Premises.  Such work shall be
commenced promptly by Landlord: (i) upon Landlord’s entering into a lease or
other agreement providing for the occupancy of any portion of the Surrendered
Tenanted Premises to any party other than Tenant or an Existing Subtenant, or
(ii) at Landlord’s election, prior to such time, and thereafter completed with
all reasonable speed and diligence.  Landlord shall give Tenant at least 90 days
advance notice of its commencement of the Landlord’s Base Building
Work.  Landlord shall use commercially reasonable efforts to coordinate
Landlord’s Base Building Work with Tenant’s requirements, whenever possible, so
as to minimize disruption to Tenant’s business operations, including Tenant’s
access to the Property, Garage and Premises, visibility of Tenant’s signage, and
accessibility of the visitor and Reserved Parking spaces serving the Premises,
but there shall be no diminution or abatement of Annual Fixed Rent or Additional
Rent or other compensation due from Landlord to Tenant hereunder, nor shall this
Lease be affected or any of the Tenant’s obligations hereunder reduced, and
Landlord shall have no responsibility or liability for any inconvenience or
disruption to Tenant’s business, Tenant hereby agreeing that Tenant’s sole
remedy in the event of any delay in the performance of Landlord’s Base Building
Work is as set forth in Section 3C.


C.           The parties acknowledge that Landlord’s Base Building Work is being
performed to create a multi-tenant complex.  Therefore, Landlord covenants and
agrees that Landlord shall have no right to allow any third party, other than
Tenant and the Existing Subtenants, to use or occupy the Surrendered Tenanted
Premises prior to Substantial Completion, as hereinafter defined, of Landlord’s
Base Building Work (the parties hereby expressly agreeing that the construction
of leasehold improvements and the installation of furniture, fixtures, and
equipment shall not constitute use or occupancy of the Surrendered Tenanted
Premises for the purposes of this Section 3C).  Since Tenant is presently
subleasing portions of the Surrendered Tenanted Premises to the Existing
Subtenants, Tenant agrees that Landlord shall have the right to enter into
direct leases with all or any of the Existing Subtenants of any portion of the
Surrendered Tenanted Premises and that the terms of such direct leases (and the
occupancy of the Surrendered Tenanted Premises by the Existing Subtenants) may
commence prior to the Substantial Completion of Landlord’s Base Building Work.


D.           For the purposes hereof:

 
4

--------------------------------------------------------------------------------

 



(1) The “Existing Subtenants” are:
 
 
·  
Navigant (f/k/a The Bard Group)

·  
Lustig, Glaser & Wilson

·  
Career Academy

·  
Bulfinch

·  
Sierra Atlantic

·  
FinArc

·  
Object Management Group

·  
First Notice Systems (sub-subtenant in OMG suite)

·  
Dovetail Health (f/k/a ACM Partners)



(2) “Substantial Completion” shall be defined as the date on which Landlord’s
Base Building Work is completed, except for Punch List Items (which shall be
completed by Landlord as provided in Section 4.0D of the Lease), and, if
provided by the Town of Needham given the nature of Landlord’s Base Building
Work, evidence, from the appropriate agency of the Town of Needham that
Landlord’s Base Building Work has been approved by such agency (e.g., if a
building permit is required for the performance of a portion of Landlord’s Base
Building Work, a written sign-off from the Town of Needham with respect to such
portion of Landlord’s Base Building Work), unless Landlord’s Base Building Work
is actually delayed by Tenant Delays, in which event Substantial Completion
shall be the date that Landlord would have completed Landlord’s Base Building
Work, as aforesaid, but for such Tenant Delays.


E.           Article IV of the Lease shall have no applicability to Landlord’s
Base Building Work, except for the provisions of Section 4.4(B) thereof, and to
the extent that the provisions of this Section 3 expressly references
definitions or obligations set forth in Article IV of the Lease.


4.           COMMON AREAS


A.           Rights to Use Common Areas.  Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use the Common Areas in common with
others entitled thereto, subject to: (i) rules and regulations promulgated by
Landlord pursuant to Section 20 hereof, and (ii) Landlord’s rights under
Sections 4B and 4C hereof.


B.           Landlord’s Reservations.  Landlord reserves the right from time to
time, upon reasonable prior notice to Tenant (except no prior notice shall be
required in an emergency), and without unreasonable interference with Tenant’s
access to or use and enjoyment of the Property and Premises:  (i) to install,
use, maintain, repair, replace and relocate for service to the Premises and
other parts of the Property, or either, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises or Property, and (ii) to
alter or relocate such common facilities, provided that substitutions are
substantially equivalent or better.  Installations, replacements and relocations
referred to

 
5

--------------------------------------------------------------------------------

 

in clause (i) above shall be located so far as practicable in the central core
area of the Building, above ceiling surfaces, below floor surfaces or within
perimeter walls of the Premises.   In exercising its rights hereunder, Landlord
shall use reasonable efforts to minimize interference with Tenant’s access to
and use of the Premises for the conduct of business.


C.           Landlord’s Right to Change Common Areas.


Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor or otherwise
affecting Tenant's obligations under this Lease, to make such changes,
alterations, additions, improvements, repairs or replacements in or to the
Common Areas (including, without limitation, the Parking Facility) and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, escalators, and stairways thereof, as it may deem necessary
or desirable, and to change the arrangement and/or location of entrances or
passageways, doors and doorways, and corridors, elevators, stairs, toilets, or
other public parts of the Building, provided, however, that: (i) there be no
unreasonable obstruction of the right of access to, or unreasonable interference
with the use and enjoyment of, the Premises by Tenant, and (ii) so long as at
least 160,000 square feet of the Property is leased there shall continue to be a
Cafeteria and Fitness Center in operation throughout the Term of the Lease and
Landlord shall have no right to relocate or change the dimensions of the
Cafeteria or the Fitness Center.  Nothing contained in this Section 4C shall be
deemed to relieve Tenant of any duty, obligation or liability of Tenant imposed
on Tenant by the Lease or by reason of Legal Requirements with respect to making
any repair, replacement or improvement or complying with any law, order or
requirement of any governmental or other authority.  Neither this Lease nor any
use by Tenant shall give Tenant any right or easement for the use of any door in
Building C or any passage or any concourse connecting with any building or to
any public convenience, and the use of such doors, passages and concourses and
of such conveniences may be regulated or discontinued at any time and from time
to time by Landlord without notice to Tenant and without affecting the
obligation of Tenant hereunder or incurring any liability to Tenant therefor,
provided, however, that: (i) there be no unreasonable obstruction of the right
of access to, or unreasonable interference with the use of the Premises by
Tenant, and (ii) there shall continue to be a Cafeteria and Fitness Center in
operation throughout the Term of the Lease and Landlord shall have no right to
relocate or change the dimensions of the Cafeteria or Fitness Center. The
Property shall continue to be operated in a manner consistent with other Class A
office buildings owned by Boston Properties, Inc. or its affiliates, in the
Route 128 Central market, or, at such time as Boston Properties, Inc. and its
affiliates no longer owns any Class A office buildings in the Route 128 Central
market, then the Property shall be operated in a manner consistent with other
Class A office buildings in the Route 128 Central market which were previously
owned by Boston Properties, Inc. or its affiliates.


5.           TENANT’S WORK


 
6

--------------------------------------------------------------------------------

 
A. Definitions.  For the purposes hereof:


(1)           “Hard Costs” shall be defined as the cost incurred by Tenant in
making leasehold improvements to the Premises, including, without limitation,
ceiling system, HVAC, electricity, life safety, paint, carpet, demolition,
installation of new partitions and glass, and Landlord’s Construction Management
Fee.


(2)           “Soft Costs” shall be defined as architectural and engineering
design services, working drawings, installation of wiring and cabling in the
Premises.


(3)           “Other Costs” shall be defined as other costs incurred by Tenant
in connection with the termination of the Lease with respect to the Surrendered
Premises and the renovation of the Remaining Premises, including the cost of
furniture and moving costs.  In no event shall Other Costs include rent payments
or legal fees.


(4)           “Permitted Costs” shall be defined as Hard Costs, Soft Costs, and
Other Costs.


(5)           “Landlord’s Share” shall be defined as the ratio, from time to
time, of Twelve Million Eight Hundred Twenty Six Thousand Two Hundred and 00/100
Dollars ($12,826,200.00) to the total amount, from time to time, of the Budget,
as hereinafter defined, provided, however, that in no event shall Landlord’s
Share be greater than 100%.


(6)           “Tenant’s Share” shall be defined, with respect to each Hard Cost
Requisition and each Soft Cost Requisition, as the amount, if any, by which the
amount of such Requisition (as approved by Landlord and Tenant) exceeds
Landlord’s Share of the amount of such Requisition (as approved by Landlord and
Tenant).


(7)           “Hard Cost Requisition” shall be defined as an application for
payment from any contractor or vendor (“Tenant Contractor”) with whom Tenant has
entered into contract (“Hard Cost Contract”) for the performance of any portion
of Tenant’s Work, which includes: (i) a waiver of liens in the forms attached
hereto as Exhibit C from such contractor and any subcontractor performing any
portion of Tenant’s Work through such contractor, and (ii) any other
documentation required pursuant to the provisions of the applicable Hard Cost
Contract.  No Tenant Contractor may submit a Hard Cost Requisition to Landlord
more often than one (1) time per calendar month.


(8)            “Tenant Requisition” shall mean written documentation showing in
reasonable detail the Soft Costs or Other Costs, as the case may be, for which
Tenant is seeking reimbursement.  Each Tenant Requisition shall be accompanied
by evidence reasonably satisfactory to Landlord that all work covered by
previous Tenant Requisitions has been fully paid by Tenant.  Landlord shall have
the right,
 
 
7

--------------------------------------------------------------------------------

 
upon reasonable advance notice to Tenant, to inspect Tenant’s books and records
relating to each Tenant Requisition in order to verify the amount
thereof.  Tenant may submit a Tenant Requisition to Landlord no more often than
one (1) time per calendar month.


B.           As Is Condition; Plan Approval Process; Budget.


(1)           Except for Landlord’s obligation (i) to perform Landlord’s Base
Building Work and (ii) to provide Landlord’s Contribution, Tenant shall accept
the Premises, the Remaining Premises, and the Property in their as-is condition
without any obligation on Landlord’s part to perform any additions, alterations,
improvements, demolition or other work therein or pertaining thereto.  Tenant,
at its sole cost and expense, but subject to Landlord’s Contribution, shall
perform all work (other than Landlord’s Base Building Work) necessary to
renovate the Premises in accordance with plans and specifications prepared by an
architect, licensed by the Commonwealth of Massachusetts and reasonably approved
by Landlord, such plans and specifications to be subject to the reasonable
approval of the Landlord.  Tenant shall submit to Landlord a detailed floor plan
layout together with working drawings for work to be performed by Tenant to
refurbish the Premises for the Extended Term (“Tenant’s Work”).  Such floor plan
layout and working drawings (the “Plans”) shall contain at least the information
required by, and shall conform to the requirements of, Exhibit D, attached
hereto and incorporated herein (Tenant Plan and Working Drawing
Requirements).  Provided that the Plans contain at least the information
required by, and conform to the requirements of, said Exhibit D, Landlord’s
approval of the Plans shall not be unreasonably withheld, conditioned, or
delayed.


(2)           If Landlord shall fail to respond in writing to a written request
for Landlord’s consent to the Plans within ten (10) business days after
Landlord’s receipt of such written request (i.e., by either approving the Plans
or disapproving the Plans in writing), then Tenant shall have the right to send
Landlord a Second Tenant Plan Consent Request, as hereinafter defined.  If
Landlord shall fail to respond in writing to a written request for Landlord’s
consent to the Plans within three (3) business days after Landlord’s receipt of
a Second Tenant Plan Consent Request (i.e., by either approving the Plans or
disapproving the Plans in writing), then Landlord shall conclusively be deemed
to have consented to the Plans.  A “Second Tenant Plan Consent Request” shall be
defined as a written request for Landlord’s consent to the Plans which states in
bold face, all capital letters at the top thereof: “WARNING:  IF LANDLORD FAILS
TO RESPOND IN WRITING TO THIS SECOND TENANT PLAN CONSENT REQUEST WITHIN THREE
(3) BUSINESS DAYS AFTER LANDLORD’S RECEIPT OF THIS SECOND TENANT PLAN CONSENT
REQUEST, LANDLORD SHALL CONCLUSIVELY BE DEEMED TO HAVE CONSENTED TO THE PLANS
REFERENCED IN THIS SECOND TENANT PLAN
 
 
8

--------------------------------------------------------------------------------

 
CONSENT REQUEST IN ACCORDANCE WITH SECTION 5B OF THE THIRD AMENDMENT TO LEASE.”


(3)           If Landlord disapproves of any Plans within the required time,
then Tenant shall promptly have the Plans revised by its architect to
incorporate all objections and conditions presented by Landlord and shall
resubmit such plans to Landlord no later than ten (10) days after Landlord has
submitted to Tenant its objections and conditions.  Such process shall be
followed until the Plans shall have been approved by the Landlord without
objection or condition.  Upon Tenant’s determination of the price estimates for
Tenant’s Work, and prior to submission by Tenant to Landlord of any requisition
for payment of any portion of Landlord’s Contribution, Tenant shall give
Landlord a reasonably detailed budget (the “Budget”) for the cost of Tenant’s
Work.  Tenant shall submit an updated Budget to Landlord every three (3) months
after Tenant submits its initial Budget to Landlord, for the purpose of
determining Landlord’s Share.


C.           Tenant’s Work.


(1)           Once the Plans have been approved by Landlord, Tenant, at its sole
cost and expense (subject to Landlord’s Contribution), shall promptly, and with
all due diligence, perform Tenant’s Work as set forth on the Plans, and, in
connection therewith, Tenant shall obtain all necessary governmental permits and
approvals for Tenant’s Work.  All of Tenant’s Work shall be performed in
accordance with: (i) the Plans, (ii) applicable Legal Requirements and Insurance
Requirements, and (iii) the provisions of the Lease; provided however, that
Tenant shall not be required to cause its contractors performing the initial
Tenant’s Work to obtain a payment bond (as otherwise would have been required
pursuant to Section 9.3 of the Lease).  Subject to Section 5E hereof, Tenant
shall have Tenant’s Work performed by contractors licensed in the Commonwealth
of Massachusetts and reasonably approved by Landlord, which contractors shall
provide to Landlord such insurance as required by the Lease.  Landlord shall
have the right, in accordance with Section 20 hereof, to provide such reasonable
rules and regulations relative to the performance of Tenant’s Work and any other
work which the Tenant may perform under the Lease, and Tenant shall abide by all
such rules and regulations and shall cause all of its contractors to so abide,
including, without limitation, payment for the costs of using Building services.


(2)           Tenant shall prepare and submit to Landlord promptly after
Tenant’s Work is substantially complete a set of as-built plans in both print
and electronic forms showing the work performed by Tenant to the Premises
including, without limitation, any wiring or cabling installed by Tenant or
Tenant Contractor for Tenant’s computer, telephone and other communication
systems.


(3)           All of Tenant’s Work shall be coordinated with any work being
performed by or for Landlord at the Property and in such manner as to maintain
harmonious labor relations.  Each party may inspect the work of the other at
reasonable times and shall promptly give notice of observed defects.  Each party
authorizes the other to rely in connection with design and construction upon
approval and other actions on the party’s behalf by any construction
representative of each of Landlord and Tenant or any person hereafter designated
in substitution or addition by notice to the party relying.  As of the date
hereof, Landlord’s construction representative shall be Michael Schumacher,
having
 
 
9

--------------------------------------------------------------------------------

 
a telephone number of 617-236-3341 and an e-mail address of
mschumacher@bostonproperties.com, and Tenant’s construction representative shall
be Glenn Morris, having a telephone number of 781-270-5353 and an e-mail address
of gmorris@PTC.com.  Tenant acknowledges that Tenant is acting for its own
benefit and account and that Tenant will not be acting as Landlord’s agent in
performing any Tenant’s Work, accordingly, no contractor, subcontractor or
supplier shall have a right to lien Landlord’s interest in the Property in
connection with any work.
 
D.           Landlord’s Contribution.


(1)           Landlord shall, in the manner hereinafter set forth, contribute an
amount (“Landlord’s Contribution”) equal to up to Twelve Million Eight Hundred
Twenty Six Thousand Two Hundred and 00/100 Dollars ($12,826,200.00) towards
Permitted Costs.  Landlord shall be under no obligation to apply any portion of
Landlord’s Contribution for any purposes other than to pay for Permitted Costs.


(2)           At least Six Million Four Hundred Thirteen Thousand One Hundred
and 00/100 Dollars ($6,413,100.00) of Landlord’s Contribution (“Minimum Hard
Cost Contribution”) must be used to pay for Hard Costs.  In addition, however,
to the hard construction costs, Tenant may pay Landlord’s Construction
Management Fee from the Minimum Hard Cost Contribution.


(3)           Provided that Tenant is not in monetary default, or material
non-monetary default, of its obligations under the Lease at the time that
Landlord receives any Hard Cost Requisition or Tenant Requisition, as the case
may be, Landlord shall, subject to the provisions of this Section 5D:


(a)  
with respect to Hard Costs, pay Landlord’s Share of the amount due to each
contractor performing any portion of Tenant’s Work (“Tenant Contractor”)
directly to such Tenant Contractor within fifteen (15) business days after
Landlord’s receipt of any Hard Cost Requisition, as hereinafter defined; and

 
 
(b)  
with respect to Soft Costs, pay to Tenant Landlord’s Share of the cost of the
work shown on each Tenant Requisition submitted by Tenant to Landlord within
fifteen (15) business days after Landlord’s receipt of such requisition.



Notwithstanding the foregoing, if Landlord refuses to pay any portion of
Landlord’s Contribution based upon a default of Tenant, then Tenant shall have
the right to resubmit its request for payment of such portion of Landlord’s
Contribution (and Landlord shall make payment to Tenant on account of such
resubmission, in accordance with the provisions of this Section 5D) on the
conditions that:  (i) Tenant has cured such default, (ii) Tenant is then in full
compliance with its obligations under the Lease, and (iii) the Lease is then in
full force and effect.


(4)           Requisitions.  Landlord, in its capacity as Tenant’s construction
manager, as set forth in Section 5E below, shall receive all Hard Cost
Requisitions.  Landlord and Tenant shall review and approve each Hard Cost
Requisition prior to Landlord’s making
 
 
10

--------------------------------------------------------------------------------

 
any payment on account of such Hard Cost Requisition.  Tenant agrees to pay to
the contractor submitting any Hard Cost Requisition which has been approved by
Landlord and Tenant, Tenant’s Share of the amount approved for payment under
such Hard Cost Requisition.
 
 
(5)           Notwithstanding anything to the contrary herein contained: (i) it
shall be a condition to Landlord’s obligation to pay any amount due based upon
an invoice submitted by any contractor of Tenant’s that Tenant have complied
with its obligation to submit a Budget (or updated Budget), as applicable, (ii)
Landlord shall have no obligation to pay any amount to Tenant on account of
Other Costs until all Hard Costs and Soft Costs for which Tenant is seeking
reimbursement have been fully paid for from Landlord’s Contribution, and (iii)
Tenant may not seek payment by Landlord hereunder of Landlord’s Share of more
than Three Million Two Hundred Six Thousand Five Hundred Fifty and 00/100
Dollars ($3,206,550.00) to pay for Other Costs.


(6)           Notwithstanding anything to the contrary herein contained:


(a)           Landlord shall have no obligation to advance funds on account of
Landlord’s Contribution unless and until Landlord has received the Hard Cost
Requisition or Soft Cost Requisition in question, together with (in the case of
any Hard Cost Requisition) a certification from Tenant’s architect, certifying
that the work shown on the Hard Cost Requisition has, to the best of its
knowledge, been performed in accordance with applicable law and in accordance
with the approved Plans.


(b)           Landlord shall have no obligation to pay Landlord’s Contribution
in respect of any requisition submitted after December 31, 2014.


(7)           Except for Landlord’s Contribution, Tenant shall bear all other
costs of Tenant’s Work.  Landlord shall have no liability or responsibility for
any claim, injury or damage alleged to have been caused by the particular
materials, whether building standard or non-building standard, selected by
Tenant in connection with Tenant’s Work.


E.           Landlord acting as Tenant’s Construction Manager for Tenant’s Work


Tenant shall engage Landlord to act as its construction manager in connection
with the performance of the leasehold improvements portion of Tenant’s Work.  In
its role as construction manager: (i) Landlord shall provide oversight and
coordination services, (ii) Landlord shall consult with Tenant as to the
selection of contractors and vendors providing Tenant’s Work, all of which shall
be subject to Tenant’s approval, such approval not to be unreasonably withheld
or delayed, (iii) Tenant shall enter into direct contracts with such approved
contractors and vendors on such terms and conditions as may be mutually
acceptable to Tenant and such contractor or vendor, and Landlord shall have no
liability arising from the defaults or non-performance by such contractors or
vendors, and (iv) Tenant shall pay to Landlord, as additional rent, a
construction management fee (“Landlord’s Construction Management Fee”) in an
amount equal to
 
 
11

--------------------------------------------------------------------------------

 
three and one-half percent (3.5%) of the Hard Costs of Tenant’s
Work.  Landlord’s Construction Management Services, pursuant to this Section
5(E), shall be subject to the terms and conditions of a Consulting Service
Agreement substantially in the form attached hereto as Exhibit E, as modified by
such revisions as may be mutually agreed to in writing by Tenant and
Landlord.  In no event shall Landlord be required to act as construction manager
with respect to the portions of Tenant’s Work categorized under Soft Costs or
Other Costs, as defined in Section 5(A) above.  At Tenant’s election, Landlord
may deduct Landlord’s Construction Management Fee from Landlord’s Contribution
at the same time that Landlord pays Hard Costs to Tenant (i.e., 3.5% of any Hard
Costs paid by Landlord).  If Tenant elects to pay Landlord’s Construction
Management Fee directly to Landlord (i.e. in lieu of allowing Landlord to deduct
the amount of Landlord’s Construction Management Fee from Landlord’s
Contribution), and if Tenant fails to pay any invoice from Landlord on account
of Landlord’s Construction Management Fee with thirty (30) days of billing
therefor, Landlord shall, without limiting any other rights or remedies Landlord
may have, have the right to deduct such past due amount from Landlord’s
Contribution with respect to the next succeeding requisition.


6.           EXTENSION OF TERM


A.           The Term of the Lease with respect to the Remaining Premises is
hereby extended for an additional period of ten (10) years commencing December
1, 2012 and expiring November 30, 2022 (the “Extended Term”).  Said Extended
Term shall be upon all of the same terms and conditions of the Lease in effect
immediately preceding the commencement of the Extended Term, except to the
extent inconsistent with the provisions of this Third Amendment.  Tenant shall
have no further right to extend the Term of the Lease beyond the Extended Term,
except as set forth in Section 11 of this Third Amendment.


B.           Annual Fixed Rent.  During the Extended Term, the Annual Fixed Rent
payable by Tenant to Landlord shall, subject to Section 6C, be Seven Million
Three Hundred Seventy Five Thousand Sixty Five and 00/100 Dollars
($7,375,065.00), i.e., $614,588.75 per month.


C.           Management Fee.  During the Extended Term, Tenant shall continue to
be obligated to pay the Management Fee, as defined in Section 6.5 of the Lease,
provided, however, that such Management Fee shall, during the Extended Term, be
equal to 2.5% of the amount of Annual Fixed Rent and Tenant’s Proportionate
Share of Operating Expenses (including, without limitation, Landlord’s Tax
Expenses) payable by Tenant under the Lease, from time to time.


D.           Operating Expenses.  Reference is made to the fact that Tenant is
presently paying the entirety of Operating Expenses (including, without
limitation, Landlord’s Tax Expenses) with respect to the
Property.  Notwithstanding the provisions of Article VI of the Lease, the
parties hereby agree that during the Extended Term, Tenant shall only be
responsible for paying Tenant’s Proportionate Share, as hereinafter defined, of
Operating Expenses incurred during the Extended Term.  “Tenant’s
 
 
12

--------------------------------------------------------------------------------

 
Proportionate Share” shall be defined as the ratio of the rentable area of the
Remaining Premises (i.e., 320,655 rentable square feet) to the rentable area of
the Buildings (i.e., 380,987 rentable square feet), or 84.16%.  Tenant’s
Proportionate Share shall be adjusted for changes in the Rentable Square Footage
of the Premises and/or the Rentable Square Footage of the Buildings, including,
without limitation, changes which may result from any condemnation or other
taking of a portion of the Building.  Upon written notice from Tenant, Landlord
agrees to meet with Tenant on a quarterly basis to discuss the budget for
Operating Expenses and consider any input which may be suggested by
Tenant.  Tenant shall have the option to utilize either Landlord or a third
party (the identity of such third party to be reasonably approved by Landlord]
to provide any above-standard services to the Premises, other than janitorial
services and overtime HVAC services.


E.           Rent Credit.  Provided that there is no Event of Default by Tenant,
Tenant shall have be entitled to the Building C Second Floor Rent Credit, as
hereinafter defined, against the payments of Annual Fixed Rent payable by Tenant
with respect to the months of December, 2012 and January, 2013.  The “Building C
Second Floor Rent Credit” shall be defined as the monthly installments of Annual
Fixed Rent payable by Tenant with respect to the portion of the Remaining
Premises located on the second floor of Building C (i.e. $112,905.08 per month,
or $225,810.16 in the aggregate).  Notwithstanding the foregoing, if an Event of
Default occurs at any time during the Term prior to the dates on which the
payments of the Annual Fixed Rent for December, 2012 and January, 2013 are due
from Tenant, then Tenant shall not be entitled to any remaining Building C
Second Floor Rent Credit then outstanding as of the date of such Event of
Default.  The provisions of this Section 6E shall not limit or affect any of
Landlord’s other rights or remedies based upon such Event of Default, pursuant
to the Lease or at law or in equity.


F.           Landlord’s Maintenance and Operations. In accordance with, and
subject to, Sections 7.1 and 7.2 of the Lease, should any of the Buildings’
structural components or mechanical, electrical, and HVAC systems (or any
roofs), fail to the extent the same need to be replaced during the Extended
Term, then Landlord shall replace same, at Landlord’s sole cost and
expense,  and the costs thereof may be included in Operating Expenses, but only
to the extent permitted under Section 6.2 of the Lease, as amended by Section 7B
of this Third Amendment.


G.           Tenant’s Repairs.  With respect to Tenant’s repair and maintenance
obligations under Article VIII (Tenant’s Repairs) of the Lease, during the
Extended Term and the Second Extended Term, as applicable, all references to the
“Building” shall be deemed to mean the “Remaining Premises” or “Premises”.


7.           OPERATING EXPENSES


A.           As of the Effective Reduction Date, the following Section 6.6
(Gross-Up Provision) shall be added to Article VI of the Lease (Taxes and
Operating Expenses):


 
13

--------------------------------------------------------------------------------

 
“6.6           Gross-Up Provision.  Notwithstanding anything contained in
Article VI to the contrary, in determining the amount of Operating Expenses for
any calendar year or portion thereof falling within the Term, if less than
ninety-five percent (95%) of the Rentable Area of the Buildings shall have been
occupied by tenants at any time during the period in question, then, at
Landlord’s election, Operating Expenses for such period shall be adjusted to
equal the amount Operating Expenses would have been for such period had
occupancy been ninety-five percent (95%) throughout such period.  The
extrapolation of Operating Expenses under this paragraph shall be performed by
appropriately adjusting the cost of those components of Operating Expenses that
are impacted by changes in the occupancy of the Buildings.”


B.           As of the Effective Reduction Date, the first clause of Section
6.2(i) of the Lease (i.e. which reads “depreciation…made after the expiration of
the initial Lease Term”) is hereby deleted in its entirety and the following
inserted in its place (the parties expressly agreeing that the remainder of
Section 6.2(i) shall continue to apply):


(i) depreciation for capital expenditures made by Landlord during the Extended
Term or the Second Extended Term, as applicable, but only to the extent such
improvements are (a) required by applicable law, ordinance or regulation adopted
after the Execution Date of the Third Amendment to Lease, or (b) believed by
Landlord, in Landlord’s reasonable business judgment, to result in a reduction
of Operating Expenses at the Property.


8.           ELECTRICITY


As of the Effective Reduction Date, Section 7.4 of the Lease shall be deleted in
its entirety and the provisions set forth in Exhibit F attached hereto and
incorporated herein shall be substituted therefor.


9.           TENANT’S RIGHT TO LEASE SURRENDERED TENANTED PREMISES


On the conditions (which conditions Landlord may waive, at its election, by
written notice to Tenant at any time) that as of the Outside Election Date, as
hereinafter defined: (i) no Event of Default by Tenant exists, and (ii) this
Lease is still in full force and effect, Tenant shall have the right to lease
all or any part of the Surrendered Tenanted Premises (the “Expansion Premises”)
as follows.  Tenant may exercise its rights under this Section 9 by giving
Landlord written notice (“Expansion Exercise Notice”) on or before December 31,
2010 (the “Outside Election Date”). Tenant’s Expansion Exercise Notice shall set
forth the size of the Surrendered Tenanted Premises that Tenant desires to
lease.  If Tenant timely notifies Landlord of its election to lease the
Expansion Premises, then: (x) Landlord shall designate the location of the
Expansion Premises, which location shall be reasonably acceptable to Tenant, and
shall be of marketable configuration with a reasonable amount of fenestration,
(y) Tenant’s demise of the Expansion Premises shall be upon all of the same
terms and conditions of the Lease applicable to the Remaining
 
 
14

--------------------------------------------------------------------------------

 
Premises, and (z) the Annual Fixed Rent rate for the Expansion Premises shall be
at the same per-rentable-square-foot rent rate that Tenant is then paying for
the Remaining Premises, except that neither the Rent Credit set forth in Section
2 above nor the Building C Second Floor Rent Credit set forth in Section 6E
above shall be applicable to the Expansion Premises.


10.           RIGHT OF FIRST OFFER


On the conditions (which conditions Landlord may waive by written notice to
Tenant at any time) that:  (i) as of both the time that the RFO Premises first
becomes available and as of the Commencement Date in respect of the RFO
Premises, no Event of Default of Tenant exists, (ii) this Lease is still in full
force and effect, and (iii) Tenant is in compliance with the Occupancy
Condition, as hereinafter defined, both at the time that Landlord is required to
give Landlord’s Notice, as hereinafter defined, and as of the Term Commencement
Date in respect of the RFO Premises, as hereinafter defined, Tenant shall have a
continuous right (the “RFO”) to lease the RFO Premises when such RFO Premises
become available for lease to Tenant, as hereinafter defined.


A.           Definition of RFO Premises


The “RFO Premises” shall be defined as any separately demised space in the
Surrendered Tenanted Premises, when such area becomes available for lease to
Tenant, as hereinafter defined, during the Term of the Lease.  For the purposes
of this Section 10, the RFO Premises shall be deemed to be “available for lease
to Tenant” if, during the Term of the Lease, the lease of such RFO Premises to a
tenant is expiring or earlier terminating, and such tenant has not exercised its
right, if any, to extend the term of its lease for such RFO Premises and any
failure to so exercise is not rectified within thirty (30) days after the last
day upon which such right was exercisable.  In no event shall the RFO Premises
be deemed to be “available for lease to Tenant” until such RFO Premises have
been leased to a third party after Tenant’s surrender of the Surrendered
Tenanted Premises.


B.           Exercise of Right to Lease RFO Premises


(1)           Landlord shall give Tenant written notice (“Landlord’s Notice”) at
the time that a RFO Premises becomes available for lease to Tenant.  Landlord’s
Notice shall set forth the exact location of the RFO Premises, Landlord’s
designation of the Fair Market Rental Value (as defined in Section 11 hereof)
applicable to the RFO Premises (the “RFO Rent”) and the estimated Commencement
Date in respect of the RFO Premises.


(2)           If Tenant disagrees with Landlord’s designation of the Fair Market
Rental Value, the parties shall, at Tenant’s request, negotiate in good faith to
reach agreement on the RFO Rent during the twenty (20) business day period (the
“RFO Negotiation Period”) after Landlord gives Landlord’s Notice.  If the
parties have not, on or before the last day of the RFO Negotiation Period,
executed a written agreement (“RFO Lease
 
 
15

--------------------------------------------------------------------------------

 
Amendment”) whereby Tenant agrees to lease the RFO Premises at a mutually agreed
upon RFO Rent, then Tenant shall have the right, by written notice (“Tenant’s
RFO Exercise Notice”) given to Landlord on or before the last day of the RFO
Negotiation Period, to unconditionally exercise its right to lease such RFO
Premises, and either: (x) accept the RFO Rent set forth in Landlord’s Notice, or
(y) dispute the RFO Rent set forth in Landlord’s Notice and submit such dispute
as to the Fair Market Rental Value applicable to such RFO Premises to a binding
broker determination as set forth in Exhibit G of the Lease.   If Tenant’s RFO
Exercise Notice does not expressly dispute the RFO Rent set forth in Landlord’s
Notice, Tenant shall conclusively be deemed to have agreed that the RFO Rent
payable with respect to such RFO Premises is as set forth in Landlord’s
Notice.   If Tenant fails timely to give Tenant’s RFO Exercise Notice with
respect to such RFO Premises, Tenant shall have no further right to lease all or
any portion of such RFO Premises pursuant to this Section 10 until the same have
been leased by a third party and again becomes “available for lease to Tenant”.


(3)           Upon the timely giving of Tenant’s RFO Exercise Notice, Landlord
shall lease and demise to Tenant and Tenant shall hire and take from Landlord,
such RFO Premises, upon all of the same terms and conditions of the Lease except
as hereinafter set forth.  Time is of the essence with respect to Tenant’s
obligations under this Section 10.


C.           Lease Provisions Applying to RFO Premises


The leasing to Tenant of such RFO Premises shall be upon all of the same terms
and conditions of the Lease, except as follows:


(1)           Commencement Date.  The Commencement Date in respect of such RFO
Premises shall be the later of:  (x) the estimated Commencement Date in respect
of such RFO Premises as set forth in Landlord’s Notice or (y) the date that
Landlord delivers such RFO Premises to Tenant.  Landlord shall endeavor in good
faith and use reasonable efforts (including legal process if appropriate) to
deliver the RFO Premises on or about the estimated Commencement Date set forth
in Landlord’s Notice.  If the Commencement Date in respect of a RFO Premises
does not occur on or before the date one hundred fifty (150) days after the
estimated Commencement Date set forth in Landlord’s Notice, Tenant shall have
the right, exercisable on thirty (30) days’ prior written notice, to terminate
Tenant’s exercise of such RFO.  Notwithstanding the foregoing, if Landlord
delivers the RFO Premises during such 30-day period, such termination by Tenant
shall be void and Tenant’s exercise of the RFO shall remain in full force and
effect.


(2)           Upon the occurrence of the Commencement Date in respect of such
RFO Premises, such RFO Premises shall be deemed to be part of the Premises, for
all purposes under the Lease.


(3)           Term.


 
16

--------------------------------------------------------------------------------

 
      (a)           If Tenant elects to lease the RFO Premises and there are
more than three (3) years remaining in the Lease Term as of the Commencement
Date of the RFO Premises, then the Term of the Lease with respect to such RFO
Premises shall be co-terminous with the Term of the Lease for the Premises.


      (b)           If Tenant elects to lease the RFO Premises and there are
less than three (3) years remaining in the Lease Term as of the Commencement
Date of the RFO Premises, then the Term of the RFO Premises shall, at Landlord’s
option, be either (i) co-terminous with the Term of the Lease for the Premises
or (ii) for a period of three (3) years.


      (c)           If any RFO Premises becomes available for lease to Tenant
during any Non-RFO Period, as hereinafter defined, then Tenant shall have no
right to lease such RFO Premises and Landlord shall have no obligation to give
Landlord’s Notice to Tenant with respect to such RFO Premises.  The following
shall be defined as “Non-RFO Periods”:


(i)  
the period between the date twenty (20) months prior to the expiration of the
Extended Term and the last day of the Extended Term, unless Tenant has
unconditionally extended the Lease Term for the Second Extended Term, in which
event, such period shall not be deemed to be a Non-RFO Period (i.e. and Tenant
shall have the right to lease such RFO Premises in accordance with this Section
10); and



(ii)  
the period between the date twenty (20) months prior to the expiration of the
Second Extended Term and the last day of the Second Extended Term.



(4)           Rent.  If Tenant elects to lease the RFO Premises as set forth
above, the Annual Fixed Rent of such RFO Premises shall be the Prevailing Fair
Market Rent (as defined and determined in accordance with Exhibit G of the
Lease) of such RFO Premises, in its “as-is” condition as of the Term
Commencement Date in respect of such RFO Premises.  There shall be no Rent
Credits applicable to the RFO Premises.  Tenant’s Proportionate Share shall be
increased proportionately as a result of the addition of the rentable square
feet of the RFO Premises to the rentable square feet of the Premises, and Tenant
shall commence paying Tenant’s Proportionate Share of Operating Expenses and any
other Additional Rent allocable to the RFO Premises as of the Commencement Date
for the RFO Premises.


(5)           Condition of RFO Premises.  Tenant shall take such RFO Premises
“as-is” in its then (i.e., as of the date of delivery) state of construction,
finish, and decoration (but broom clean and free of the prior occupant’s
personal property), without any obligation on the part of Landlord to construct
or prepare any RFO Premises for Tenant’s occupancy, and without any obligation
on the part of Landlord to provide any Landlord
 
 
17

--------------------------------------------------------------------------------

 
Contribution or other funds towards the preparation of such RFO Premises for
Tenant’s occupancy.


D.           Execution of Lease Amendments


Notwithstanding the fact that Tenant’s exercise of the above-described option to
lease the RFO Premises shall be self-executing, as aforesaid, the parties hereby
agree promptly to execute a lease amendment reflecting the addition of any RFO
Premises, except that the Annual Fixed Rent payable in respect of such RFO
Premises may not yet have been determined, and therefore may not be able to be
set forth in such amendment. In such event, at the time that such Annual Fixed
Rent is determined, the parties shall execute a written agreement confirming the
same.  The execution of such lease amendment shall not be deemed to waive any of
the conditions to Tenant’s exercise of the herein RFO, unless otherwise
specifically provided in such lease amendment.


11.           EXTENSION OPTION


A.           Except as set forth in this Section 11, Tenant shall have no right
to extend the term of the Lease with respect to any portion of the Remaining
Premises beyond November 30, 2022.  Section 3.2 of the Lease (Extension Options)
is hereby deleted in its entirety, and the below-listed Section 3.2 is hereby
substituted therefor:


“3.2           EXTENSION OPTION


A.           On the conditions (which conditions Landlord may waive by written
notice to Tenant at any time) that (i) both at the time of Tenant’s Exercise
Notice, as hereinafter defined, and as of the commencement of the Second
Extended Term, as hereinafter defined, there exists no Event of Default of
Tenant, (ii) this Lease is still in full force and effect, and (iii) Tenant is
in compliance with the Occupancy Condition, Tenant, at Tenant’s election, shall
have the right (the “Extension Option”) to extend the Term of the Lease for one
(1) additional period of ten (10) years (i.e. commencing as of December 1, 2022
and expiring as of November 30, 2032) (the “Second Extended Term”) with respect
to either (x) the entirety of the Premises then demised to Tenant, or (y) only
Buildings A and B as hereinafter set forth.  The Second Extended Term shall be
upon all the same terms, conditions, covenants and agreements herein which were
in effect immediately preceding the commencement of the Second Extended Term,
except that:  (i) the Annual Fixed Rent for the Second Extended Term shall be
equal to ninety-five percent (95%) of the Prevailing Fair Market Rent as
determined and defined in Exhibit G of the Lease, and (ii) there shall be no
further option to extend the Term other than the Second Extended Term provided
in this Section 3.2.


B.           Notwithstanding any implication to the contrary, Landlord has no
obligation to make any additional payment to Tenant in respect of any
construction allowance or the like or to perform any work to the Premises as a
 
 
18

--------------------------------------------------------------------------------

 
result of the exercise by Tenant of the Extension Option under this Section 3.2.


C.           If Tenant desires to exercise the Extension Option, then Tenant
shall give notice (“Extension Exercise Notice”) to Landlord exercising such
Extension Option not earlier than December 1, 2020, or later than March 31,
2021.  Within fifteen (15) days after Landlord’s receipt of the Exercise Notice,
Landlord shall provide Landlord’s quotation (“Landlord’s Rent Quotation”) to
Tenant of Annual Fixed Rent (the “Extension Rent”) payable by Tenant with
respect to the Second Extended Term (i.e., 95% of the Prevailing Fair Market
Rent for the Second Extended Term).  If Tenant does not object to Landlord’s
Rent Quotation in writing (“Tenant’s Objection Notice”) on or before the date
(“Extension Period End Date”) which is the later of: (i) the date thirty (30)
days after Tenant gives Landlord the Extension Exercise Notice (ii) or fifteen
(15) days after Tenant’s receipt of Landlord’s Rent Quotation, Tenant shall be
deemed to have accepted the Extension Rent set forth in Landlord’s Rent
Quotation.


If Tenant disagrees with Landlord’s Rent Quotation, Tenant may promptly notify
Landlord in writing of such disagreement, and the parties shall negotiate, in
good faith, to reach agreement on the Extension Rent during the period (the
“Extension Negotiation Period”) ending as of the Extension Period End Date.  If
the parties have not entered into a written agreement on the Extension Rent by
the end of the Extension Negotiation Period, then Tenant shall have the right,
by written notice to Landlord on or before the expiration of the Extension
Negotiation Period, either to: (x) withdraw its Exercise Notice (unless Tenant
does not have the right to withdraw its Exercise Notice, as provided in Section
10C(3)(c)) or (y) submit such dispute to binding broker determination (the
“Broker Determination”) as to the Prevailing Fair Market Rent (as defined in
Exhibit G of the Lease) for the Second Extended Term in accordance with Exhibit
G of the Lease.  If Tenant does not timely rescind its Exercise Notice or
request the Broker Determination, then Tenant shall have no further right to
withdraw its Exercise Notice, the Term of the Lease shall be extended for the
Second Extended Term, and the Annual Fixed Rent during the Second Extended Term
shall be equal to Landlord’s Rent Quotation.


D.           If the Term of the Lease is extended for the Second Extended Term,
as aforesaid: (i) all references herein to the Lease Term or the Term of this
Lease shall be construed as referring to the Lease Term, as so extended, unless
the context clearly otherwise requires, and (ii) no further agreements or
documentation shall be necessary to confirm such extension of the Term; however,
Landlord and Tenant agree to enter into an instrument in writing setting forth
the Annual Fixed Rent for the Second Extended Term as determined in the relevant
manner set forth in this Section 3.2.”


B.           Occupancy Condition. For purposes of this Section 11 and of Section
10 above, Tenant shall be deemed to have satisfied the “Occupancy Condition” if:
(i) Tenant has not (except for an assignment permitted without Landlord’s
consent under Section 12.2 of the Lease) assigned its interest in the Lease or
(ii) Tenant has not (except for subleases permitted without Landlord’s consent
under
 
 
19

--------------------------------------------------------------------------------

 
Section 12.2 of the Lease) subleased more than 125,000 rentable square feet of
the Premises.


12.           OMITTED.


13.           SIGNAGE


A.           Tenant’s Existing Signage.  With the exception of existing
Tenant-specific signage located within the Common Areas, Landlord agrees that
for so long as there is no Event of Default by Tenant under this Lease and
Tenant is leasing at least 195,160 rentable square feet of space in the
Buildings, Tenant shall continue to have the right to maintain its existing
signage program, including its existing exterior Building and street monument
signage pursuant to the provisions of Section 16.28 of the Lease.  Tenant’s
signage rights are personal to Parametric Technology Corporation and any
assignee or subtenant for whom Landlord’s consent is not required pursuant to
Section 12.2 of the Lease, and may not be transferred to any other assignee or
subtenant.  If and at the time that Tenant ceases to lease any portion of
Building c, Landlord shall have the right to install any signage which it
determines is appropriate identifying the Building C and/or any of the Building
in, on, or about Building C and on Kendrick Street.


B.           Landlord’s Signage Rights


(1)           Entrance to Property.  Landlord shall have the right to add an
additional Property-specific monument sign located on the west side of the
entrance to 140 Kendrick Street.  Such monument sign will not include the names
of any tenant at the Property.


(2)           Building C.  Landlord shall have the right to install an
additional monument sign located outside of Building C’s east entrance.  Such
sign will display the names of tenants at the Property other than
Tenant.  Landlord shall have no right to install any exterior signage displaying
the names of other tenants at the Property other than such monument sign at the
east entrance to Building C.


14.           PARKING


A.           During the Extended Term and the Second Extended Term, as
applicable, Landlord shall provide to Tenant, free of charge (other than the
costs of operating, maintaining, and repairing the same, which will be included
in Operating Expenses), monthly parking privileges in the Garage and the surface
parking spaces on the Land (collectively, the “Parking Facility”) at the rate of
3.5 parking spaces per 1,000 rentable square feet of the Premises (“Tenant’s
Parking Allocation”) for the parking of motor vehicles.  In the event that the
Rentable Floor Area of the Premises increases or decreases at any time during
the Lease Term, the number of parking privileges provided to Tenant hereunder
shall be increased or reduced proportionately, as the case may be.  Tenant shall
have no right to sublet, assign, or otherwise transfer said parking privileges
other than to
 
 
20

--------------------------------------------------------------------------------

 
subtenants and assignees who are permitted pursuant to the provisions of the
Lease.  Except as set forth below, said parking privileges will be on an
unassigned, non-reserved basis, and shall be subject to the rules and
regulations from time to time in force.


B.           Included in Tenant’s Parking Allocation, Tenant shall have fourteen
(14) reserved parking spaces (the “Reserved Parking”).  The Reserved Parking
shall be located in Tenant’s existing exclusive executive parking area in the
Garage.


C.           Landlord agrees that, subject to causes beyond Landlord’s
reasonable control, the parking areas shall contain a visitor parking area
(which shall be available to all visitors of the Property) containing at least
fifteen (15) parking spaces.


D.           Tenant agrees that it and all persons claiming by, through and
under it, shall at all times abide by all reasonable rules and regulations
promulgated by Landlord and delivered to Tenant in writing with respect to the
Parking Facility in accordance with Section 20.  Landlord assumes no
responsibility whatsoever for loss or damage due to fire or theft or otherwise
to any automobile or to any personal property therein, however caused, and
Tenant agrees, upon request from the Landlord, from time to time, to notify its
officers, employees and agents then using any of the parking privileges provided
for herein, of such limitation of liability.  Tenant further acknowledges and
agrees that a license only is hereby granted, and no bailment is intended or
shall be created.


15.           COMPETITORS OF TENANT


Landlord agrees that for so long as (i) there is no Event of Default under the
Lease, (ii) this Lease is in full force and effect, and (iii) Parametric
Technology Corporation, and its assignees and subtenants (if any) for whom
Landlord’s consent is not required pursuant to Section 12.2 of the Lease, are
occupying at least 195,160 rentable square feet of space in the Buildings, in
the aggregate, Landlord will not enter into another lease of space in the
Surrendered Tenanted Premises with any of the following competitors of
Tenant:  Oracle, SAP, Autodesk, Siemens, and Dassault.


16.           BROKER


A.           Tenant represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of space in the Buildings with any
broker, other than FHO Partners, LLC (“Broker”) or had its attention called to
the Premises or other space to let in the Buildings, by anyone other than
Broker.  Tenant agrees to defend, exonerate and save harmless and indemnify
Landlord and anyone claiming by, through or under Landlord against any claims,
other than by Broker, for a commission arising in breach of the representation
and warranty set forth in the immediately preceding sentence.


B.           Landlord represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of space in the Building with any
broker, other than Broker or had its attention called to the Premises or other
space to let in the Building, etc., by anyone other than Broker.  Landlord
agrees to defend, exonerate and save harmless and
 
 
21

--------------------------------------------------------------------------------

 
indemnify Tenant and anyone claiming by, through or under Tenant against any
claims, other than by Broker, for a commission arising in breach of the
representation and warranty set forth in the immediately preceding sentence.


C.           Landlord shall be solely responsible for the payment of brokerage
commissions to Broker in connection with this Third Amendment pursuant to a
separate agreement between Landlord and the Broker.


17.           SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT


Landlord shall endeavor to secure and deliver a Subordination, Nondisturbance,
and Attornment Agreement with respect to the Lease, as amended by this Third
Amendment, from Landlord’s current mortgagee in the customary recordable form
required by such mortgagee as amended by such commercially reasonable changes as
Tenant may request.


18.           LETTER OF CREDIT


A.           General Letter of Credit.  Landlord and Tenant hereby acknowledge
that pursuant to Section 16.26 of the Lease, Landlord is presently holding the
General Letter of Credit in the amount of Three Million ($3,000,000) Dollars
(“Existing General Letter of Credit”).  Tenant shall, at the time that it
executes and delivers this Third Amendment to Landlord, deliver to Landlord
either: (i) an amendment to the Existing General Letter of Credit, which shall
be in form and substance satisfactory to Landlord, reducing the amount of the
Existing General Letter of Credit to Two Million ($2,000,000.00) Dollars and
confirming that the Existing General Letter of Credit secures Tenant’s
obligations under the Lease, as amended by this Third Amendment, or (ii) a new
General Letter of Credit (“New General Letter of Credit”) satisfying the
requirements of Section 16.26(A) of the Lease in the amount of Two Million
($2,000,000.00) Dollars securing Tenant’s obligations under the Lease, as
amended by this Third Amendment.  If Tenant delivers a new General Letter of
Credit to Landlord, Landlord shall promptly return the Existing General Letter
of Credit to Landlord.  The Existing General Letter of Credit, as amended as
aforesaid, and the New General Letter of Credit are each hereinafter referred to
in this Section 18A as a “General Letter of Credit”.  Landlord shall hold the
General Letter of Credit in accordance with Section 16.26 of the Lease, except
that there shall be no reductions in the amount of the General Letter of Credit
(i.e. Section 16.26B of the Lease is hereby deleted in its entirety and is of no
further force and effect).


B.           TI Letter of Credit.  The parties acknowledge that the TI Letter
Credit has expired and the provisions of Section 16.26(D) of the Lease are no
longer in force or effect.


19.           CAFETERIA


 
22

--------------------------------------------------------------------------------

 
A.           Landlord and Tenant acknowledge that there is currently a Cafeteria
in Building A (the “Cafeteria”).  As provided in Section 1D above, such
Cafeteria is to become part of the Common Areas.  Landlord hereby agrees that so
long as at least 160,000 square feet of the Property is leased and occupied,
Landlord shall continue to operate the Cafeteria, with service and choices of at
least the same quality as those provided as of the date hereof, for the benefit
of tenants of the Property.  The cafeteria vendor and any changes or additions
to the quality or type of food and service to be provided in the Property shall
be at the reasonable discretion of Landlord, with appropriate input from
Tenant.  The Cafeteria shall provide food and beverages for sale during the
hours of at least 7:30 a.m. to 10 a.m. and 11:30 a.m. to 2 p.m. on business
days, and such additional hours, if any, as Landlord may elect to operate same
(the “Cafeteria Operation Hours”).  The Cafeteria may be operated, at Landlord’s
election, either by personnel of Landlord or a tenant, contractor, or agent
selected by Landlord.


B.           Subject to reasonable rules and regulations promulgated by Landlord
or the operator of the Cafeteria in accordance with Section 20 below, Tenant
shall have access to the Cafeteria during all Cafeteria Operation Hours.  In
addition, Tenant shall have the non-exclusive right, in common with other
tenants at the Property, and subject to Landlord’s right to schedule such use to
accommodate the needs of Tenant and the other occupants of the Property, to
reserve the Cafeteria on an as-needed basis for private meetings, functions,
etc.: (i) after normal business hours, and (ii) during normal business hours,
excluding the hours between 8 a.m. and 10 a.m. and between 11:30 a.m. to 2 p.m.
(the “Restricted Hours”), notwithstanding the limitations set forth in
subsection (ii), Tenant shall have the right, subject to Landlord’s right to
schedule such use to accommodate the needs of Tenant and the other occupants of
the Property, to reserve the Cafeteria at any time during the day, including the
Restricted Hours (but not between noon and 2 p.m.), as needed for Tenant’s
employee meetings, provided such employee meetings shall be limited to no more
than once per calendar quarter and not more than ninety (90) minutes each time
and Tenant shall give Landlord at least 30 days advance notice thereof.


C.           The net cost to Landlord to operate the Cafeteria (i.e., the total
cost to conduct such operation less the total revenue generated by such
operation) shall be included in Operating Expenses.


20.           RULES AND REGULATIONS


Tenant will faithfully observe and comply with the reasonable rules and
regulations as Landlord hereafter at any time or from time to time may make and
for which Landlord provides at least five (5) business days’ prior notice in
writing to Tenant (referred to collectively herein as “Rules and Regulations”),
which in the reasonable judgment of Landlord shall be necessary for the
reputation, safety, care or appearance of the Property, or the preservation of
good order therein, or the operation or maintenance of the Property, or the
equipment thereof, or the comfort of tenants or others at the Property,
provided, however, that: (i) in the case of any conflict between the provisions
of the Lease and any such Rules and Regulations, the provisions of the Lease
shall control, and
 
 
23

--------------------------------------------------------------------------------

 
(ii) such Rules and Regulations shall not be discriminatory against Tenant in
either enforcement or effect.   Landlord shall not be liable to Tenant for
violation of the Rules and Regulations by any other tenant, its servants,
employees, agents, contractors, visitors, invitees or licensees, subject to the
provisions of Section 16.3 of the Lease.
 
21.           SELF-HELP


A.           Effective as of the Effective Reduction Date, for the purposes of
Section 15.6A(a) a “Landlord Default” shall be defined and limited to any
service, maintenance, repair or other like obligation that Landlord is obligated
to provide or perform pursuant to the provisions of the Lease, and Section 15.6B
(Landlord Cure Period) of the Lease shall be deleted in its entirety and the
following shall be substituted in its place:


“B.           Landlord Cure Period.  For the purposes of Paragraph A of this
Section 15.6, the “Landlord Cure Period” shall be defined as follows:


(1)           In the event of an emergency threatening life or property, or
Tenant’s interest in this Lease, three (3) business days after receipt by
Landlord of written notice from Tenant of such Landlord Default;


(2)           In the event of any other Landlord Default (a “Non-Emergency
Landlord Default”), forty-five (45) days after receipt by Landlord of written
notice from Tenant of such Non-Emergency Landlord Default, subject to the
provisions of subsection (4) hereof;


(3)           Notwithstanding the provisions of subsection (2) hereof, in the
event of a Non-Emergency Landlord Default which affects any structural element
of Building C, including the roof thereof, or any building system serving both
the portion of the Premises within Building C and the Surrendered Tenant
Premises (a “Building Wide Landlord Default”), Tenant shall not have the right
to exercise the self-help rights provided for in Paragraph A of this Section
15.6 unless Tenant has first given a second notice to Landlord (a “Second
Landlord Default Notice”), stating in bold face, all capital letters at the top
thereof: “WARNING:  THIS CONSTITUTES A SECOND LANDLORD DEFAULT NOTICE TO
LANDLORD OF A BUILDING WIDE LANDLORD DEFAULT.  IF LANDLORD FAILS TO COMMENCE TO
CURE SUCH BUILDING WIDE LANDLORD DEFAULT WITHIN FIVE (5) BUSINESS DAYS AFTER
LANDLORD’S RECEIPT OF THIS SECOND LANDLORD DEFAULT NOTICE, LANDLORD SHALL
CONCLUSIVELY BE DEEMED TO HAVE CONSENTED TO TENANT’S EXERCISE OF THE SELF-HELP
RIGHTS SET FORTH IN SECTION 15.6A OF THE LEASE WITH RESPECT TO SUCH BUILDING
WIDE LANDLORD DEFAULT.”


(4)           Notwithstanding the foregoing, in the event that Landlord has
commenced to cure any Non-Emergency Landlord Default, including any Building
Wide Landlord Default, within forty-five (45) days after Tenant’s notice
 
 
24

--------------------------------------------------------------------------------

 
thereof (or within five (5) business days after any Second landlord Default
Notice, in the case of a Building Wide Landlord Default), and so long as
Landlord thereafter diligently prosecutes such cure to completion, the
forty-five (45) day period (or, in the case of a Building Wide Landlord Default,
the five (5) business day period) shall be extended to such period of time as
Landlord reasonably requires to cure such Non-Emergency Landlord Default.”


B.           Notwithstanding the provisions of Paragraph C of Section 15.6 of
the Lease, which provide Tenant with at least thirty (30) days prior notice
(except in an emergency) before Landlord has the right to perform an obligation
which Tenant is obligated to perform under the Lease at Tenant’s expense, if
Tenant fails to maintain any Common Camera in good condition, as defined in
Section 1C above, Landlord shall have the right to cure such default by Tenant
if Tenant fails to cure such default within twenty-four (24) hours after
Landlord gives Tenant notice of such default.


22.           FITNESS CENTER


Landlord and Tenant acknowledge that there is currently a Fitness Center in
Building C (the “Fitness Center”).  Landlord hereby agrees that so long as at
least 100,000 square feet of the Property is leased and occupied, Landlord shall
continue to operate the Fitness Center with facilities and equipment of at least
the same quality as those provided as of the completion of Landlord’s Base
Building Work for the benefit of tenants of the Property. The parties
acknowledge and agree that the costs of the maintenance, repairs and
replacements (subject to amortization of any capital expenditures) of the
fitness center are components of Operating Costs.  Landlord reserves the right
to impose reasonable rules and regulations relating to the use of the Fitness
Center subject to and in accordance with Section 20 above, including, without
limitation, requiring each user of the Fitness Center to sign a waiver of
liability in favor of Landlord in such form as may be required by Landlord, in
its sole discretion.  Landlord intends that the Fitness Center will not be
manned but agrees that Tenant, at its sole cost and expense and without
liability to Landlord, may have a trainer or other person in attendance at the
Fitness Center (referred to herein as “Trainer”) from time to time.  Subject to
Landlord’s reasonable rules and regulations and scheduling requirements,
Tenant’s Trainer shall have the right to use the office and training room in the
Fitness Center for the purposes for which they were intended.


23.           SUBLETTING AND ASSIGNMENT


The following shall be added as a new clause (4) at the end of Section 12.4B of
the Lease (the provision which sets forth, without limitation, reasonable bases
for Landlord’s withholding its consent to proposed subleases and assignments):


“(4)           the proposed subtenant is either: (i) a Restricted Tenant, as
hereinafter defined, or (ii) a prospective tenant with whom Landlord has
negotiated to lease space at the Property during the three month period
immediately prior to Landlord’s receipt of Tenant’s request for Landlord’s
consent.  A “Restricted
 
 
25

--------------------------------------------------------------------------------

 
Tenant” shall be defined as any tenant of premises at the Property, except for a
tenant who satisfies all of the following criteria:


(a)           Such tenant desires to sublease premises from Tenant for expansion
purposes only; and


(b)           Such tenant's occupancy of the Tenant’s premises will not, either
directly or indirectly, cause a vacancy in the premises which such tenant then
occupies at the Property; and


(c)           Such tenant's need, as to the size of premises and length of term,
cannot then (i.e., at the time that Tenant requests Landlord's consent to a
sublease or assignment to such tenant) be satisfied by Landlord with other space
at the Property.


24.           PAYMENT PROCEDURES WITH RESPECT TO REAL ESTATE TAXES


Effective as of the Execution Date of this Third Amendment, Section 6.3C of the
Lease shall be deleted in its entirety and shall be of no further force and
effect (i.e. Real Estate Taxes shall be included in Operating Expenses and
Tenant shall be required to make monthly estimated payments to Landlord on
account of Real Estate Taxes, as provided in Section 6.3 of the Lease).  If
requested by Tenant in writing, from time to time, Landlord shall provide to
Tenant copies of tax bills on the basis of which Real Estate Taxes are included
in Operating Expenses.


25.           UNUSED CONSTRUCTION CONTINGENCY


Landlord and Tenant acknowledge and agree that as of the date hereof all
remaining amounts in the Reserve Fund under Section 4.6 of the Lease shall be
retained by Landlord for the benefit of Landlord.


26.           INAPPLICABLE LEASE PROVISIONS


Exhibits B-1 (Base Building Work Specifications), B-2 (Tenant Improvement Work
Plans and Specifications), B-3 (Plans and Specifications for Off-Site Mitigation
Work), and B-4 (Qualifications and Assumptions with respect to Landlord’s Work)
of the Lease shall have no applicability with respect to this Third Amendment.


27.           RECORDING


At the request of either party, the other party shall execute and deliver a
mutually acceptable amendment and restatement of the existing Notice of Lease
with respect to the Lease, evidencing the extension of the Term of the Lease and
other amendments to the Lease set forth herein, in form recordable and complying
with applicable law and otherwise in the form required by Section 16.8 of the
Lease.


 
26

--------------------------------------------------------------------------------

 
28.           MISCELLANEOUS


Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Lease.  All other terms and conditions of the
Lease, as hereby amended, are ratified, confirmed and approved in all respects,
and the Lease, as amended hereby, shall remain in full force and effect, as so
amended.


[Signatures on following page]

 
27

--------------------------------------------------------------------------------

 





EXECUTED UNDER SEAL as of the date first above written.


LANDLORD:


BOSTON PROPERTIES LIMITED PARTNERSHIP
     
By:
 
/S/ David C. Provost
 
Name:
David C. Provost
 
Title:
Senior Vice President
   
   Hereunto Duly Authorized



TENANT:


PARAMETRIC TECHNOLOGY CORPORATION
     
By:
 
/S/ James E. Heppelmann
 
Name:
James E. Heppelmann
 
Title:
President and Chief Executive Officer
   
   Hereunto Duly Authorized





28

--------------------------------------------------------------------------------